DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be 

3.	Claims 1, 2, 15 and 24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 18, 19, 22 and 25 of copending Application No. 16/905,452 (published as U.S. Patent Application Publication 20210398847 A1 (“copending”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because said claims of the present invention is a broader version of said claims of the above-identified U.S. Patent(s) with similar intended scope.
Specifically, the conflicting claims are listed below: 
Application Claims

Copending Claims
1. A microelectronic device, comprising: 

18. A memory device, comprising: 
 a memory array region comprising: 

 a memory array region comprising: 
 a stack structure comprising vertically alternating conductive structures and insulating structures; 

 a stack structure comprising vertically alternating conductive structures and insulating structures; 
 vertically extending strings of memory cells within the stack structure; 

 vertically extending strings of memory cells within the stack structure; 
 at least one source structure vertically overlying the stack structure and coupled to the vertically extending strings of memory cells; and 

 a source structure vertically overlying the stack structure and coupled to the vertically extending strings of memory cells; 
 digit line structures vertically underlying the stack structure and coupled to the vertically extending strings of memory cells; 

 digit line structures vertically underlying the stack structure and coupled to the vertically extending strings of memory cells; 
 

 dielectric cap structures vertically underlying the digit line structures; 
 

 an isolation material horizontally interposed between the digit line structures and horizontally interposed between the dielectric cap structures; and 
 

 air gaps surrounded by the isolation material and horizontally alternating with the digit line structures; 


 a control logic region vertically underlying the memory array region and comprising control logic devices configured to effectuate a portion of control operations for the vertically extending strings of memory cells; and 
 an interconnect region vertically interposed between the memory array region and the control logic region and comprising structures coupling the digit line structures of the memory array region to the control logic devices of the control logic region.

 an interconnect region vertically interposed between the memory array region and the control logic region and comprising structures coupling the digit line structures of the memory array region to the control logic devices of the control logic region.



2. The microelectronic device of claim 1, wherein the structures of the interconnect region comprise: 

19. The memory device of claim 18, wherein the structures of the interconnect region comprise: 
 conductive contact structures vertically underlying and directly adjacent the digit line structures; 

 conductive contact structures vertically extending through the dielectric cap structures of the memory array region and physically contacting the digit line structures;  
 additional conductive contact structures vertically overlying and directly adjacent conductive routing structures within the control logic region; and 

additional conductive contact structures physically contacting conductive routing structures within the control logic region; and
 conductive pad structures vertically extending from and between the conductive contact structures and the additional conductive contact structures.

 conductive pad structures vertically extending from and between the conductive contact and the additional conductive contact structures.



15. A method of forming a microelectronic device, comprising: 

22. A method of forming a memory device, comprising: 
 forming a first microelectronic device structure comprising control logic devices; 

 forming a first microelectronic device construction comprising control logic devices; 
 forming a second microelectronic device structure comprising: 

 forming a second microelectronic device construction comprising: 
  a carrier structure; 

  a carrier structure; 


  a stack structure overlying the carrier structure and comprising vertically alternating conductive structures and insulating structures; 
  vertically extending strings of memory cells within the stack structure; and 

  vertically extending strings of memory cells within the stack structure; 
  digit line structures overlying the stack structure; 

  digit line structures vertically overlying the stack structure; 
 

  dielectric cap structures vertically overlying the digit line structures; 
 

  a dielectric material horizontally intervening between the digit line structures and horizontally intervening between the dielectric cap structures; and 
 

  air gaps surrounded by the dielectric material and horizontally intervening between the digit line structures; 
 attaching the second microelectronic device structure to the first microelectronic device structure to form a microelectronic device structure assembly, the digit line structures vertically interposed between the stack structure and the control logic devices within the microelectronic device structure assembly; 

 attaching the second microelectronic device construction to the first microelectronic device construction to form a microelectronic device structure assembly, the digit line structures vertically interposed between the stack structure and the control logic devices within the microelectronic device structure assembly; 
 removing the carrier structure from the microelectronic device structure assembly; and 

 removing the carrier structure from the microelectronic device structure assembly; and 
 forming at least one source structure over the stack structure of the microelectronic device structure assembly.

 forming at least one source structure over the stack structure of the microelectronic device structure assembly.



24. An electronic system, comprising: 

25. An electronic system, comprising: 
 an input device; 

 an input device; 
 an output device; 

 an output device; 
 a processor device operably coupled to the input device and the output device; and 

 a processor device operably coupled to the input device and the output device; and 
 a memory device operably coupled to the processor device and comprising: 

 a memory device operably coupled to the processor device and comprising: 


  a stack structure comprising tiers each comprising a conductive structure and an insulative structure vertically neighboring the conductive structure; 
  a source structure overlying the stack structure; 

  a source structure overlying the stack structure; 
  digit lines underlying the stack structure; 

  digit lines underlying the stack structure; 
  strings of memory cells vertically extending from the source structure, through the stack structure, and to the digit lines;   

  strings of memory cells extending through stack structure and coupled to the source structure and the digit lines; 
 

  dielectric nitride structures underlying the digit lines; 
 

  insulative material interposed between the digit lines and interposed between the dielectric nitride structures; 
 

  air gaps within the insulative material and interposed between the digit lines; 
 

  conductive contacts extending through the dielectric nitride structures and coupled to the digit lines; 
  conductive pad structures underlying and in electrical communication with the digit lines; and 

  conductive pads underlying and coupled to the conductive contacts; and 
  control logic circuitry underlying and in electrical communication with the conductive pad structures.

  control logic circuitry underlying and coupled to the conductive pads.





This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-11 and 13-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okina et al. U.S. Patent Application Publication 2020/0258816 A1 (the ‘816 reference).
The reference discloses in Figs. 21, 14, 26H and related text a microelectronic device as claimed.
Referring to claim 1, the reference discloses a microelectronic device, comprising: 
 a memory array region comprising: 
 a stack structure (generally indicated at upper part of Fig. 21) comprising vertically alternating conductive structures (46) and insulating structures (32, paragraph [0129]); 
 vertically extending strings of memory cells (in memory stack 55, paragraph [0129]) within the stack structure; 
 at least one source structure (18, Fig. 21, paragraph [0123]; 218, Fig. 26H, para [157]) vertically overlying the stack structure and coupled to the vertically extending strings (55) of memory cells; and 
 digit line structures (bit lines 98, para [108]) vertically underlying the stack structure and coupled to the vertically extending strings (55) of memory cells (best seen in Fig. 12A); 
 a control logic region (generally indicated at lower part 700 of Fig. 21, para [111]) underlying the memory array region and comprising control logic devices configured to effectuate a portion of control operations for the vertically extending strings of memory cells (para [111]); and 
 an interconnect region (generally indicated at center part of Fig. 21) vertically interposed between the memory array region and the control logic region and comprising structures (including metal interconnect structures {(194, 94, 108, 118, 128), (196, 96, 108, 118, 
Referring to claim 2, the reference further discloses that the structures of the interconnect region comprise: 
conductive contact structures (108, Fig. 14; not depicted in Fig. 21) vertically (in an upside down view of Fig. 14) underlying and directly adjacent the digit line structures (98); 
additional conductive contact structures ({(194, 94, 118, 128), (196, 96, 118, 128), or (198, 98, 118, 128)}, para [110]) vertically overlying and directly adjacent conductive routing structures (metal line 784, metal via 786, para [113]) within the control logic region (~700); and 
conductive pad structures (178, 788, para [113, 115]) vertically extending from and between the conductive contact structures (108) and the additional conductive contact structures.
Referring to claim 3, the reference further discloses that the structures of the interconnect region comprise: 
conductive contact structures (108, Fig. 14; not depicted in Fig. 21) vertically (in an upside down view of Fig. 14) underlying and directly adjacent the digit line structures (98); and 
conductive pad structures (178, 788, para [113, 115]) vertically extending from and between the conductive contact structures (108) and conductive routing structures (784, 786, para [113]) within the control logic region (~700).
Referring to claim 4, for the microelectronic device detailed above for claim 1, the reference further discloses that the control logic region (~700) comprises: 
tiers of horizontally extending conductive routing structures (metal lines 784, para [113]); and 
conductive contact structures (metal vias 786, para [113]) vertically extending between and coupling the horizontally extending conductive routing structures (784) of vertically neighboring tiers of the tiers of horizontally extending conductive routing structures (784). 
Referring to claim 5, for the microelectronic device detailed above for claim 4, the reference further discloses that at least some of the horizontally extending conductive routing 
Referring to claim 6, for the microelectronic device detailed above for claim 4, the reference further discloses that at least some of the horizontally extending conductive routing structures (metal lines 784) and at least some of the conductive contact structures (metal vias 786) comprise tungsten (W, as barrier liners for metal lines and contacts, para [149], [186]).
Referring to claim 7, for the microelectronic device detailed above for claim 4, the reference further discloses that the control logic region comprises [at least] three of the tiers of horizontally extending conductive routing structures (784, another 784 that is not labeled and horizonal pad 788 (para [115])).
Referring to claim 8, for the microelectronic device detailed above for claim 7, the reference further discloses that:
one or more of the at least three of the tiers of horizontally extending conductive routing structures are configured to receive and relay global signals (for signal to wire 715 (Fig. 21, para [124]), for example, which connects to external signals) for the microelectronic device; and 
one or more other of the at least three of the tiers of horizontally extending conductive routing structures are configured to receive and relay local signals (to conductive structures 46 (Fig. 21) or to digit line 98, via pads 178 and 788, Fig. 14) for the microelectronic device.
Referring to claim 9, for the microelectronic device detailed above for claim 1, the reference further discloses an additional interconnect region (14, 15, Fig. 21, para [124]; 440 and not-shown via in Fig. 26H, para [190, 230]) vertically overlying the memory array region and comprising additional structures (14,15; 440,via) coupled to the at least one source structure (18; 218) of the memory array region.
Referring to claim 10, for the microelectronic device detailed above for claim 9, the reference further discloses that the additional structures comprise: 
horizontally extending conductive routing structures (440, Fig. 26H) vertically overlying and coupled to the at least one source structure (218, para [157]); and 

Referring to claim 11, for the microelectronic device detailed above for claim 10, the reference further discloses that:
the horizontally extending conductive routing structures (440) comprise copper (para [225]); and 
the conductive pad structures (the material that fills the not-shown via) notoriously comprise aluminum (such as aluminum that fills via 269, para [231]).
Referring to claim 13, for the microelectronic device detailed above for claim 9, the reference further discloses:
at least one pad structure (an overflow material above the not-shown via, the overflow material that is part of a material that fills the not-shown via (para [230]: “via cavities (not shown) may be formed to physically expose a source layer (such as the metallic source layer 440)”), in a manner similar to pad/via 16 in Figs. 24I and  26H (para [232])) comprising aluminum (filling cavity 269 to form pad/via 16, para [231], [232]) vertically overlying the at least one source structure; and 
at least one contact structure comprising tungsten (W, part of the liner that lines cavity 269) vertically extending between and coupling the at least one pad structure (the overflow part of the pad/via 16) and the at least one source structure (218).
Referring to claim 14, for the microelectronic device detailed above for claim 1, the reference further that the at least one source structure (18; 218) of the memory array region comprises conductively doped silicon (doped semiconductor, para [123]).

Referring to claim 20 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses a memory device, comprising: 

a stack structure comprising a vertically alternating sequence of conductive structures (46) and insulating structures (32); and 
strings (55) of memory cells vertically extending through the stack structure; 
one or more source structures (18; 218) vertically overlying the stack structure and coupled to the strings (55) of memory cells; 
data line structures (bit lines 98) vertically underlying the stack structure and coupled to the strings of memory cells; 
a first interconnect region (generally indicated at an upper portion of center part of Fig. 21, depicted as upper part of Fig. 14, and including metal interconnect structures {(194, 94, 108, 118, 128), (196, 96, 108, 118, 128), or (198, 98, 108, 118, 128)}, para [110], and pad 178 (para [115])) vertically underlying (underlying as depicted in Fig. 21 and overlying as depicted in Fig. 14) the memory array region and comprising conductive pad structures (118 178) coupled to the data line structures (98) (see Fig. 14, not depicted in Fig. 21); 
a control logic region (generally indicated at lower part of Fig. 21, para [111]) vertically underlying the first interconnect region and comprising complementary metal oxide semiconductor (CMOS) circuitry (~710, para [112]) including conductive routing structures (generally indicated at an upper portion of lower part 700 of Fig. 21) coupled to the conductive pad structures (118) (via pads 178 and 788, para [115]: “…memory die 1000 and the logic die 700 can be designed such that the pattern of the second bonding structures 788 of the logic die 700 is the mirror pattern of the pattern of the first bonding structures 178 of the memory die 1000”, emphasis added); and 
a second interconnect region (14, 15, Fig. 21, para [124]; 440 and not-shown via in Fig. 26H, para [190, 230]) vertically overlying the memory array region and comprising additional conductive routing structures (14,15; 440,via) coupled to the one or more source structures (18; 218).  
Referring to claim 21, the reference further discloses:
at least one insulative material (160, Fig. 14, para [110]) horizontally surrounding and vertically covering the conductive pad structures (118); 

additional conductively filled vias (128) vertically extending through additional portions of the at least one insulative material (160) and coupling the conductive pad structures (118) to the conductive routing structures (in the an upper portion of lower part 700 of Fig. 21). 
Referring to claim 22, for the microelectronic device detailed above for claim 20, the reference further discloses that the conductive pad structures (178) are directly attached to the conductive routing structures (in the an upper portion of lower part 700 of Fig. 21, which includes pads 788).
Referring to claim 23, for the microelectronic device detailed above for claim 20, the reference further discloses that the conductive routing structures (in the an upper portion of lower part 700 of Fig. 21 and including metal lines 784 (para [113])) and the additional conductive routing structures (14,15; 440,via) each comprise copper (para [140], copper for metal line 440, and for metal lines 784, copper as for metal line 440).

Referring to claim 15 and using the same reference characters, interpretations, and citations as detailed above for claims 1 and 20 where applicable, the reference discloses a method of forming a microelectronic device, comprising: 
forming a first microelectronic device structure (~700) comprising control logic devices (710); 
forming a second microelectronic device structure (~1000) comprising: 
a carrier structure (9, Fig. 16, para [118]); 
a stack structure overlying the carrier structure and comprising vertically alternating conductive structures (46) and insulating structures (32); 
 vertically extending strings (55) of memory cells within the stack structure; and 
 digit line structures (bit lines 98) overlying the stack structure; 
attaching the second microelectronic device structure (~1000) to the first microelectronic device structure (~700) to form a microelectronic device structure assembly, 
removing the carrier structure (9) from the microelectronic device structure assembly (see Figs. 16, 17, para [119]); and 
forming at least one source structure (18; 218) over the stack structure of the microelectronic device structure assembly.
Referring to claim 16, the reference further discloses that:
forming a first microelectronic device structure (~700) comprises forming the first microelectronic device structure to further comprise conductive pad structures (788, para [115]) overlying the control logic devices (710); 
forming a second microelectronic device structure (~1000) comprises forming the second microelectronic device structure to further comprise additional conductive pad structures (178, para [115]) overlying (overlying in the view of fig. 14, underlying in the view of Fig. 21) the digit line structures (98); and 
attaching the second microelectronic device structure (~1000) to the first microelectronic device structure (~700) comprises bonding the conductive pad structures (788) of the first microelectronic device structure to the additional conductive pad structures (178) of the second microelectronic device structure (~1000) (para [115], [116]).
Referring to claim 17, for the method detailed above for claim 15, the reference further discloses that:
forming a second microelectronic device structure (~1000) comprises forming the second microelectronic device structure to comprise conductive pad structures (178, para [115]) overlying (overlying in the view of fig. 14, underlying in the view of Fig. 21) the digit line structures (98); and 
attaching the second microelectronic device structure (~1000) to the first microelectronic device structure (~700) comprises directly attaching the conductive pad structures (178) to conductive routing structures (including metal lines 784, vias 786 and pads 788, para [113], [115]) within the first microelectronic device structure.
claim 18, for the method detailed above for claim 15, the reference further discloses that forming at least one source structure (18; 218) over the stack structure comprises forming the at least one source structure to comprise conductively doped silicon (doped semiconductor, para [123]).
Referring to claim 19, for the method detailed above for claim 15, the reference further discloses forming one or more of copper structures and aluminum structures (metal line 440 and not-shown via in Fig. 26H, para [190, 230], formed of copper or aluminum, para [225]; a material that fills the not-shown via notoriously comprises aluminum (such as aluminum that fills via 269, para [231])) over and in electrical communication with the at least one source structure (218).

5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. U.S. Patent Application Publication 2020/0066745 A1 (the ‘816 reference).
The reference discloses in Fig. 16 in an upside-down view and related text a microelectronic device as claimed.
Referring to claim 1, the reference discloses a microelectronic device, comprising: 
 a memory array region comprising: 
 a stack structure (generally indicated at upper part of Fig. 16 in an upside-down view) comprising vertically alternating conductive structures (46) and insulating structures (32, paragraph [0120]); 
 vertically extending strings of memory cells (in memory stack 55, paragraph [0104]) within the stack structure; 
 at least one source structure (61, see Fig. 11A, paragraph [0128]) vertically overlying the stack structure and coupled to the vertically extending strings (55) of memory cells; and 
 digit line structures (bit lines 108, see Fig. 13A, para [135]) vertically underlying the stack structure and coupled to the vertically extending strings (55) of memory cells; 
a control logic region (generally indicated at lower part 700 of Fig. 16, para [141]) underlying the memory array region and comprising control logic devices configured to 
 an interconnect region (generally indicated at center part of Fig. 16) vertically interposed between the memory array region and the control logic region (~700) and comprising structures (including pads 180, 788, metal lines 784, para [138], [144]) coupling the digit line structures (108) of the memory array region to the control logic devices of the control logic region.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 24 and 25  are rejected under 35 U.S.C. §103 as being unpatentable over Okina et al. U.S. Patent Application Publication 2020/0258816 A1 (the ‘816 reference) in view of Lindsay et al. U.S. Patent 10,141,330.
	Referring to claim 24, the ‘816 reference discloses a microelectronic memory device as detailed above for claim 1, but does not discloses an electronic system comprising the memory device. 
	Lindsay, in disclosing a memory device (100, 300, Fig. 10A), teaches using the memory device in an electronic system (300) comprising an input device (306, Fig. 12), an output device (308), and a processor device (304) operably coupled to the input device and the output device (col. 22, lines 45-67) for the implied purpose of expanding the economic base of the memory device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the reference’s memory device in an electronic system.  One would have been motivated to make such a modification in view of the 
	Thus, such a modification would have resulted in an electronic system, comprising: 
an input device (306, as taught by Lindsay); 
 	an output device (308, as taught by Lindsay); 
 	a processor device (304) operably coupled to the input device and the output device (as taught by Lindsay); and 
 a memory device operably coupled to the processor device and comprising: 
  	a stack structure comprising tiers each comprising a conductive structure (46, Fig. 21) and an insulative structure (32, para [129] vertically neighboring the conductive structure; 
 	a source structure (18; 218) overlying the stack structure; 
digit lines (bit line 98, para [108]) underlying the stack structure; 
strings (55, para [118, 129]) of memory cells vertically extending from the source structure (18; 218), through the stack structure, and to the digit lines (98);   
 conductive pad structures (108) underlying and in electrical communication with the digit lines (98) (see Fig. 14, not depicted in Fig. 21); and 
 control logic circuitry (700, para [111]) underlying and in electrical communication with the conductive pad structures (108).
Referring to claim 25, the ‘495 reference further discloses that the memory device comprises a 3D NAND Flash memory device (para [140]).

Allowable Subject Matter
7.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a microelectronic device with all limitations as recited in claim 12, which may be 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


02-28-2022